99 F.3d 1133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvester Emerson WILLIAMS, Petitioner-Appellant,v.STATE of South Carolina;  T. Travis Medlock, AttorneyGeneral of South Carolina, Respondents-Appellees.
No. 95-6652.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1996.Decided Oct. 23, 1996.

Sylvester Emerson Williams, Appellant Pro Se.
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;  Larry Cleveland Batson, Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED IN PART, AFFIRMED AS MODIFIED IN PART.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Sylvester Williams seeks to appeal the district court's order denying relief on his habeas corpus petition, 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and his 42 U.S.C. § 1983 (1994) complaints.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal;  to the extent that a certificate of appealability may be required, we deny such a certificate.  We dismiss the appeal of No. 6:94-1900-3AK on the reasoning of the district court.   Williams v. South Carolina, No. 6:94-1900-3AK(L) (D.S.C. Apr. 12, 1995).  We affirm as modified the judgments in Nos. 6:95-38-3AK and 6:95-40-3AK.  We modify the judgments dismissing the § 1983 actions to dismissals without prejudice because Williams filed a notice of voluntary dismissal under Fed.R.Civ.P. 41(a)(1) before judgment and before the defendants filed a responsive pleading.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED IN PART:  AFFIRMED AS MODIFIED IN PART